FILED
                                                                  Dec 20 2019, 5:27 am

                                                                        CLERK
                                                                   Indiana Supreme Court
                                                                      Court of Appeals
                                                                        and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Megan Shipley                                             Jenny R. Buchheit
Marion County Public Defender’s                           Stephen E. Reynolds
Agency                                                    Sean T. Dewey
Indianapolis, Indiana                                     Ice Miller LLP
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Civil                                December 20, 2019
Commitment of B.N.;                                       Court of Appeals Case No.
                                                          19A-MH-1037
B.N.,
                                                          Appeal from the Marion Superior
Appellant-Respondent,                                     Court
        v.                                                The Honorable Kelly Scanlan,
                                                          Judge Pro Tempore
Community Health Network,                                 Trial Court Cause No.
Inc.,                                                     49D08-1904-MH-13007

Appellee-Petitioner.



Pyle, Judge.




Court of Appeals of Indiana | Opinion 19A-MH-1037 | December 20, 2019                      Page 1 of 15
                                           Statement of the Case
[1]   B.N. (“B.N.”) appeals the trial court’s order for his involuntary temporary

      commitment1 to Community Health Network, Inc. (“the Hospital”) for a period

      not to exceed ninety days. B.N. argues that the trial court violated his due

      process right of having the Hospital meet its burden of proving the elements of

      the involuntary commitment by clear and convincing evidence. Specifically, he

      contends that the trial court violated this due process right when it ordered him

      to an involuntary temporary commitment based in part on his own testimony

      given during the commitment hearing. He also argues that the Hospital did not

      prove by clear and convincing evidence that the commitment was appropriate.

      Concluding that there was no due process violation and that B.N.’s sufficiency

      argument is nothing more than a request to reweigh the evidence, we affirm the

      trial court’s involuntary temporary commitment order.


[2]   We affirm.




      1
       In Civil Commitment of T.K. v. Dep't of Veterans Affairs, 27 N.E.3d 271, 273 n. 1 (Ind. 2015), the Indiana
      Supreme Court explained:

             In Indiana, an adult person may be civilly committed either voluntarily or involuntarily.
             Involuntary civil commitment may occur under four circumstances if certain statutorily
             regulated conditions are satisfied: (1) “Immediate Detention” by law enforcement for up to 24
             hours; (2) “Emergency Detention” for up to 72 hours; (3) “Temporary Commitment” for up to
             90 days; and (4) “Regular Commitment” for an indefinite period of time that may exceed 90
             days.
      (internal citations omitted).



      Court of Appeals of Indiana | Opinion 19A-MH-1037 | December 20, 2019                                Page 2 of 15
                                                      Issue
              Whether the trial court’s order for an involuntary commitment
              complied with B.N.’s due process right and is supported by
              sufficient evidence.


                                                     Facts
[3]   On March 28, 2019, sixty-two-year-old B.N. was admitted to the Hospital

      through its crisis department and was examined by psychiatrist Dr. Syed Hasan

      (“Dr. Hasan”). Thereafter, Dr. Hasan, on behalf of the Hospital, filed an

      application for the emergency detention of B.N. The Hospital alleged that B.N.

      was suffering from a psychiatric disorder and was both gravely disabled and

      dangerous to himself and others. The application indicated that B.N. had been

      “agitated, delusional, paranoid, not sleeping, report[ing] God is speaking to

      him[,]” had been “refusing medication” and had “poor insight and poor

      judgment[.]” (App. Vol. 2 at 10, 11). The application also indicated that B.N.

      had suicidal ideation.


[4]   A few days later, Dr. Hasan filed a Report Following Emergency Detention,

      requesting the trial court to order B.N. to be involuntary committed to the

      Hospital on a temporary basis. Dr. Hasan indicated that B.N. was suffering

      from a delusional disorder and schizophrenia and that he was dangerous and

      gravely disabled. More specifically, Dr. Hasan reported that B.N. had poor

      insight, did not believe that he had a mental illness, and had been refusing

      treatment.



      Court of Appeals of Indiana | Opinion 19A-MH-1037 | December 20, 2019    Page 3 of 15
[5]   On April 9, 2019, the trial court held a commitment hearing. In support of its

      involuntary temporary commitment request, the Hospital presented testimony

      from Dr. Hasan; B.N. stipulated that the doctor was an expert in psychiatry.

      Dr. Hasan testified that he had examined B.N. four times during his hospital

      admission, including on the day of the hearing, and he had diagnosed B.N.

      with delusional disorder and schizoaffective disorder, bipolar type. The doctor

      also testified that B.N. had a history of mental illness and that he had had a

      prior hospitalization in Ohio and had received treatment at Gallahue. Dr.

      Hasan testified that, at the time of B.N.’s emergency admission, B.N. “had been

      increasingly paranoid and [had been] exhibiting erratic and dangerous

      behavior.” (Tr. Vol. 2 at 6). Additionally, B.N. had not been sleeping or eating

      and had not been receiving treatment. However, B.N. did report to Dr. Hasan

      that he had been in the process of getting established at the VA hospital for

      psychiatric treatment.


[6]   Dr. Hasan testified that B.N. did not have insight into his illness when he was

      not taking medication and that, based on B.N.’s history, there was a risk that

      B.N. was dangerous to others. According to Dr. Hasan, B.N. had been “very

      religiously preoccupied[,]” believing that God was speaking to him, “thinking

      that he [wa]s doing the work of God – missionary work[,]” and “need[ing] to

      get churches.” (Tr. Vol. 2 at 7). On one occasion, which was at the time of “the

      New Zealand shooting incident in the mosque[,]” B.N. had “parked a car in

      front of [a] church so people could not come out of the front door[,]” and the

      police were called to the scene. (Tr. Vol. 2 at 8). According to Dr. Hasan, B.N.


      Court of Appeals of Indiana | Opinion 19A-MH-1037 | December 20, 2019    Page 4 of 15
      had had “several instances where he ha[d] been involved with the police

      department filing complaints[,] and [he] then believe[d] that there [wa]s a

      conspiracy going on against him.” (Tr. Vol. 2 at 7). Dr. Hasan testified that, in

      addition to B.N.’s “encounters with the police department” and the “incident at

      the church[,]” he was also concerned about B.N.’s “hyper focus on people in

      higher positions abusing power and then acting in a way that c[ould] be

      dangerous.” (Tr. Vol. 2 at 11). In 2015, B.N. had complained about the mayor

      and the abuse of power, and he sent the mayor emails that were “perceived

      maybe as an indirect threat.” (Tr. Vol. 2 at 11). Dr. Hasan further testified

      that, during B.N.’s hospitalization, he had been “very paranoid with the staff

      members[,]” thinking that they had “a conspiracy against him[.]” (Tr. Vol. 2 at

      9). Additionally, B.N. had not followed directions from the staff and had

      become “extremely agitated” to the point where he had hit a nurse. (Tr. Vol. 2

      at 9).


[7]   Dr. Hasan also testified that B.N. was gravely disabled and had an “impaired

      ability to function independently.” (Tr. Vol. 2 at 9). The doctor explained that

      B.N. had been “disorganized and erratic and dangerous” when he was first

      admitted and that he had been unable to work because he had been “doing

      work for God[.]” (Tr. Vol. 2 at 9). Dr. Hasan testified that when B.N. became

      paranoid and delusional, his ability to follow directions and to trust people

      became compromised.


[8]   Dr. Hasan further testified that his treatment plan for B.N. included continued

      in-patient treatment, two injections of an anti-psychotic medication, and then a

      Court of Appeals of Indiana | Opinion 19A-MH-1037 | December 20, 2019    Page 5 of 15
      transition to outpatient services within one week. The doctor also testified that

      B.N. had initially indicated that he would refuse to take any medications

      without a court order but that he then had begun to take the medication, which

      had yielded “some improvement[.]” (Tr. Vol. 2 at 12). Dr. Hasan explained

      that an involuntary temporary commitment was recommended to improve

      B.N.’s condition and to stabilize his medication before moving him to

      outpatient treatment. According to Dr. Hasan, the prescribed medications and

      treatment plan would help to treat B.N.’s mental illness. He also testified that,

      with treatment, B.N.’s prognosis was “fair” and that, without treatment, his

      prognosis was “poor.” (Tr. Vol. 2 at 13). Additionally, Dr. Hasan testified that

      he had talked to B.N. about the Hospital’s petition seeking the temporary

      commitment and that B.N. “was in agreement for this temporary commitment

      and even the injection[.]” (Tr. Vol. 2 at 11).


[9]   Following Dr. Hasan’s testimony, B.N. testified and corroborated Dr. Hasan’s

      testimony that he had agreed that he would follow the doctor’s

      recommendations for further commitment and medication. B.N.’s counsel

      questioned B.N. as follows:


              [B.N.’s Counsel:] Okay. And you know why we are here today,
              correct?

              [B.N.:] Yes, ma’am.

              [B.N.’s Counsel:] Okay. And the doctor testified that you guys
              spoke this morning and you wished to stay on your commitment.
              Is that true?



      Court of Appeals of Indiana | Opinion 19A-MH-1037 | December 20, 2019    Page 6 of 15
        [B.N.:] I am willing to comply with what the doctor
        recommends.

        [B.N.’s Counsel:] Okay. And has anyone forced you to say that
        or is this on your own?

        [B.N.:] I have wanted counseling prior to this and I have got an
        appointment scheduled with the VA Hospital next Monday. My
        only concern is the forced medication of the anti-psychotic
        medicine. I have had bad experiences with these in the past. But
        I am willing to comply with the doctor at this time – with the
        required medication.

        [B.N.’s Counsel:] Okay, do you understand your diagnosis?

        [B.N.:] Actually, I have a little disagreement regarding paranoia.
        From what I am understanding, paranoia is an unreasonable fear
        and I fear only displeasing God.

        [B.N.’s Counsel:] Is there anything else you would like the court
        to know?

        [B.N.:] Yes, ma’am.

        [B.N.’s Counsel:] Okay.

        [B.N.:] I get social security disability of about nine hundred and
        fifty dollars a month. Which with my pledge of poverty as a
        Quaker father, this gives me all the funds and supplies all the
        needs that I have at this time. Regarding the assault – regarding
        a woman being kicked – I did not intentionally do that. If I did, I
        have not seen any evidence regarding a bruise on her foot. It is
        not my intention to hurt or harm anybody at any time. So if she
        was hurt by me, it was totally by accident and I apologize. I
        would like to also explain my initial refusal of medications. I
        have had bad luck with anti-psychotics in the past so I was
        willing to take all the medications except for the anti-psychotic
        up until Saturday. Once I realized that I was able to handle the
        medications without any adverse reactions, I agreed to go ahead
Court of Appeals of Indiana | Opinion 19A-MH-1037 | December 20, 2019     Page 7 of 15
                 and take the anti-psychotic last Saturday. So I have been
                 complying with the required medications ever since. My phone
                 is a lifeline phone and it is free to me. But incoming calls – I do
                 not answer. They go directly to voicemail. Text is the best way
                 to contact me and I will call you back on my phone. That is how
                 I have been handling it.

       (Tr. Vol. 2 at 15-16).


[10]   After B.N. had finished testifying, the trial court posed the following question to

       B.N.:


                 Alright. [B.N.], can I just clarify for purposes of the record?
                 What the hospital is requesting is that the court place you on a
                 temporary commitment which means that you would be under
                 court order to take whatever medications Dr. Hasan prescribes as
                 well as to attend your clinic sessions and follow up with your
                 treat[ment] – are you – just so that I am clear – are you in
                 agreement with that at this point in time?

       (Tr. Vol. 2 at 16). B.N. responded, “I have no objection to that, your honor.”

       (Tr. Vol. 2 at 16). The trial court then asked the parties’ attorneys whether they

       would “waive argument in that case[,]” and both attorneys agreed. (Tr. Vol. 2

       at 16).


[11]   Thereafter, the trial court granted the hospital’s petition for an involuntary

       temporary commitment and stated:


                 Thank you. Alright. So based on the evidence and [B.N.’s]
                 testimony, the court does find by clear and convincing evidence
                 that he suffers from mental illness, specifically Schizoaffective
                 Disorder Bipolar Type. The court further finds that [B.N.] is
                 gravely disabled in that he is demonstrating an obvious

       Court of Appeals of Indiana | Opinion 19A-MH-1037 | December 20, 2019         Page 8 of 15
               deterioration in his judgement, reasoning and behavior that has
               resulted in his inability to function independently at this point in
               time. And the court bas[e]s that on the doctor’s testimony
               regarding his behavior on the unit and the doctor’s assessment
               that he would be unable to sustain a job at this point in time due
               to his disorganized thoughts, erratic behavior, lack of insight and
               religious preoccupation. The court further finds that [B.N.] is a
               danger to others and that is based on the testimony concerning
               assault on a nurse both from the doctor and from [B.N.].
               Although, the court recognizes that [B.N.] indicates that was an
               accident. Based on all of the testimony including [B.N.’s] lack of
               objection to the court, grants the order of temporary
               commitment. . . .

       (Tr. Vol. 2 at 16-17). The trial court’s written temporary commitment order

       indicated that the commitment was based “[u]pon evidence presented” and that

       the trial court had found “by clear and convincing evidence” that B.N. was

       suffering from a mental illness (delusional disorder and schizoaffective disorder,

       bipolar type) and that he was both dangerous to others and gravely disabled.

       The trial court also found that B.N. was in need of the custody, care, and

       treatment at the Hospital for a period not to exceed ninety days (up until July 8,

       2019 unless discharged prior to that date). B.N. now appeals.


                                                    Decision
[12]   B.N. challenges the trial court’s order for his involuntary temporary

       commitment to the Hospital for a period not to exceed ninety days. We

       initially note, however, that the trial court ordered B.N. to be committed up to

       July 8, 2019 unless discharged earlier. Because B.N. has already been

       discharged from the Hospital, this matter is moot. See In re Commitment of J.M.,


       Court of Appeals of Indiana | Opinion 19A-MH-1037 | December 20, 2019      Page 9 of 15
       62 N.E.3d 1208, 1211 (Ind. Ct. App. 2016). “When a court is unable to render

       effective relief to a party, the case is deemed moot and usually dismissed.” Id.

       (internal quotation marks and citations omitted). We, however, may decide

       such cases where they involve questions of great public interest that are likely to

       recur. Id. The question of how persons subject to involuntary commitment are

       treated by our trial courts is one of great importance to society. Id. We will

       therefore address B.N.’s argument.


[13]   To obtain an involuntary commitment, a petitioner is “required to prove by

       clear and convincing evidence that: (1) the individual is mentally ill and either

       dangerous or gravely disabled; and (2) detention or commitment of that

       individual is appropriate.” IND. CODE § 12-26-2-5(e) (format altered). Thus,

       here, the Hospital had the burden of proving subsections (1) and (2) by clear

       and convincing evidence.


[14]   B.N. does not dispute the sufficiency of evidence supporting the elements that

       he is mentally ill and either dangerous or gravely disabled under INDIANA

       CODE § 12-26-2-5(e)(1). Instead, he ultimately challenges the evidence

       supporting INDIANA CODE § 12-26-2-5(e)(2), arguing that the Hospital did not

       prove by clear and convincing evidence that the commitment was appropriate.


[15]   B.N.’s main appellate challenge, however, is a due process argument, in which

       he contends that the trial court violated his due process right of having the

       Hospital meet its burden of proving the involuntary commitment elements by

       clear and convincing evidence. Specifically, he maintains that the trial court


       Court of Appeals of Indiana | Opinion 19A-MH-1037 | December 20, 2019    Page 10 of 15
       violated this due process right when it ordered him to an involuntary temporary

       commitment based in part on his own testimony given during the commitment

       hearing. He asserts that the trial court’s consideration of his testimony, in

       which he corroborated Dr. Hasan’s testimony that he had agreed to follow the

       doctor’s recommendations, reduced the Hospital’s burden of proving the

       involuntary commitment elements and resulted in a violation of his due process

       right.


[16]   The purpose of civil commitment proceedings is to protect the public and to

       ensure the rights of the person whose liberty is at stake. Civil Commitment of

       T.K. v. Dep’t of Veterans Affairs, 27 N.E.3d 271, 273 (Ind. 2015). Given the

       liberty interest at stake, the serious stigma involved, and the adverse social

       consequences that accompany such physical confinement, a proceeding for an

       involuntary civil commitment is subject to due process requirements. Id. In

       order to protect the due process rights of a person subject to commitment, the

       facts justifying an involuntary commitment must be shown by clear and

       convincing evidence. Id. This standard of proof “communicates the relative

       importance our legal system attaches to a decision ordering an involuntary

       commitment,” and it has the function of reducing the likelihood of

       inappropriate commitments. Id. (internal quotation marks and citation

       omitted). When we review the sufficiency of the evidence supporting an

       involuntary civil commitment, we will affirm if, after considering the probative

       evidence and reasonable inferences supporting the decision, a reasonable trier of

       fact could have found the necessary elements proven by clear and convincing


       Court of Appeals of Indiana | Opinion 19A-MH-1037 | December 20, 2019    Page 11 of 15
       evidence. Id. We do not reweigh the evidence, nor do we judge witness

       credibility. Id.


[17]   Here, during the commitment hearing, the Hospital set forth to meet its burden

       of proving the involuntary commitment elements through the testimony of Dr.

       Hasan, whom B.N. stipulated was an expert in psychiatry. Dr. Hasan gave

       detailed testimony regarding: (1) what had precipitated B.N.’s emergency

       commitment; (2) B.N.’s mental illness diagnosis; (3) how B.N. posed a danger

       to others, including his past actions at the church and the injury caused to a

       nurse during his emergency commitment; (4) how B.N.’s judgment had been

       impaired by his disorganized thoughts, erratic behavior, lack of insight, and

       religious preoccupation; (5) the doctor’s proposed treatment plan, which

       included two injections of an anti-psychotic medication, some other

       medications, and a transition to outpatient services within one week; (6) how

       B.N. had initially refused to take medication without a court order but then had

       recently taken some medication that had yielded some improvement; (7) B.N.’s

       prognosis with and without further treatment; and (8) the need for B.N.’s

       temporary commitment at the Hospital in order to improve B.N.’s condition

       and to stabilize his medication before moving him to outpatient treatment. At

       the end of his testimony, Dr. Hasan indicated that he had talked to B.N. about

       the temporary commitment petition and treatment plan and that B.N. “was in

       agreement for this temporary commitment and even the injection[.]” (Tr. Vol.

       2 at 11). Thereafter, B.N. testified and corroborated Dr. Hasan’s testimony that

       he had agreed that he would follow the doctor’s recommendations for further


       Court of Appeals of Indiana | Opinion 19A-MH-1037 | December 20, 2019   Page 12 of 15
       commitment and medication. The trial court then questioned B.N. to clarify

       his testimony, and B.N. confirmed that he had “no objection[.]” (Tr. Vol. 2 at

       16). The trial court then, “based on the evidence and [B.N.’s] testimony,”

       found “by clear and convincing evidence” that B.N. should be ordered to a

       temporary commitment. (Tr. Vol. 2 at 16-17).


[18]   We reject B.N.’s argument that the trial court’s consideration of his testimony

       and question about his agreement with Dr. Hasan’s recommendations

       essentially equated to a reduction of the Hospital’s burden of proving the

       temporary commitment elements by clear and convincing evidence. B.N.’s

       argument seems to suggest that the trial court was not allowed to consider his

       testimony when determining whether there was clear and clear and convincing

       evidence to support the temporary commitment order. However, B.N.’s

       testimony, along with the testimony of Dr. Hasan, was evidence. Moreover,

       our review of the record on appeal reveals that there was no such burden

       reduction. Indeed, the trial court specified, both at the commitment hearing

       and in its commitment order, that it had found that the elements of the

       temporary commitment were supported by clear and convincing evidence.

       There is no evidence that the trial court either explicitly or implicitly held the

       Hospital to a lesser burden of proof. As a result, the trial court did not violate

       B.N.’s due process right.2




       2
         We also reject B.N.’s convoluted argument that the trial court’s consideration of and reliance upon his
       testimony resulted in the trial court conflating the involuntary and voluntary commitment statutes and

       Court of Appeals of Indiana | Opinion 19A-MH-1037 | December 20, 2019                            Page 13 of 15
[19]   Lastly, we address B.N.’s sufficiency challenge to the evidence supporting the

       involuntary commitment element, under INDIANA CODE § 12-26-2-5(e)(2), that

       the commitment was appropriate. B.N. raised the challenge to this element

       under a harmless error analysis to his due process argument. Because there was

       no due process violation, we will not review his argument under harmless error.

       Instead, we will treat it as a sufficiency argument.


[20]   B.N. contends that the Hospital presented “minimal evidence” of the element

       that the commitment was appropriate and that his own testimony, which he

       suggests should not have been considered by the trial court, was the “primary

       evidence” of the element. (B.N.’s Br. 19, 20). We disagree.


[21]   As discussed above, Dr. Hasan testified about B.N.’s mental illness diagnosis,

       how B.N. posed a danger to others, and how B.N.’s judgment had been

       impaired by his disorganized thoughts, erratic behavior, lack of insight, and

       religious preoccupation. The doctor also discussed B.N.’s proposed treatment

       plan, which included two injections of an anti-psychotic medication and a

       transition to outpatient services within one week. Dr. Hasan further testified

       about B.N.’s prognosis with and without further treatment and the need for

       B.N.’s temporary commitment at the Hospital in order to improve B.N.’s

       condition and to stabilize his medication before moving him to outpatient




       turning this involuntary commitment proceeding into a voluntary one. Our review of the record reveals that
       this was an involuntary commitment proceeding in which B.N. chose to testify and corroborated Dr. Hasan’s
       testimony that he was willing to follow the doctor’s treatment and medication recommendations.

       Court of Appeals of Indiana | Opinion 19A-MH-1037 | December 20, 2019                        Page 14 of 15
       treatment. B.N.’s argument is nothing more than a request to reweigh the

       evidence, which we will not do. T.K., 27 N.E.3d 273. We affirm the trial

       court’s involuntary temporary commitment order.


[22]   Robb, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Opinion 19A-MH-1037 | December 20, 2019   Page 15 of 15